Opinion issued February 7, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00081-CV
———————————
In re Del Monte Fresh Produce N.A., Inc., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION[1]
          Relator
Del Monte Fresh Produce N.A., Inc. (“Del Monte”) has filed a petition for writ
of mandamus, seeking to have this Court compel the trial court to enforce a
contractual waiver of the right to a jury trial.   While
Del Monte’s petition was pending, real party in interest James J. Flanagan
Shipping Corporation filed a copy of its notice of waiver of a jury trial and
agreement to strike the jury demand from its petition.  Accordingly, Del Monte’s petition for writ of
mandamus is now moot.    
We dismiss Del Monte’s petition
for writ of mandamus, and our order staying the trial of the underlying case is
vacated.  All outstanding motions
are dismissed as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Brown.
 




[1]
          The underlying case is James J. Flanagan Shipping Corp. v. Del
Monte Fresh Produce N.A., Inc., No. 60,347 in the County Court at Law No. 3
of Galveston County, Texas, the Honorable Christopher M. Dupuy presiding.